 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JON HUMES,                                      No. 2:18-cv-0693 KJN P
12                       Plaintiff,
13            v.                                         ORDER AND ORDER TO SHOW CAUSE
14       PLACER COUNTY, MARY GREEN,
15                       Defendants.
16

17           Plaintiff is a county jail inmate, proceeding pro se. Plaintiff seeks relief pursuant to 42

18   U.S.C. § 1983, and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C.

19   § 1915. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

20   § 636(b)(1). In light of this order, the court defers decision on plaintiff’s request to proceed in

21   forma pauperis.

22           Plaintiff’s complaint was filed on March 29, 2018. Court records reveal that on December

23   13, 2017, plaintiff filed a complaint challenging the investigative report written by Placer

24   County’s investigator, Mary Green, in support of criminal charges brought against plaintiff.

25   (Humes v. Green, No. 2:17-cv-2610 EFB P (E.D. Cal.).1 In the instant complaint, plaintiff

26   challenges Green’s interview of the minor who is accusing plaintiff of sexual misconduct.

27
     1
       A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                       1
 1             A plaintiff may properly assert multiple claims against a single defendant in one action.

 2   Fed. Rule Civ. P. 18. This is particularly true where such claims arise out of the same transaction,

 3   occurrence, or series of transactions and occurrences. Because it appears that the allegations in

 4   the instant complaint are related to those raised in the earlier-filed action, and all are alleged

 5   against the same defendants, Mary Green and Placer County, plaintiff is granted thirty days to

 6   show cause why this case should not be dismissed without prejudice so that plaintiff may seek

 7   leave to amend and pursue such claims in the earlier-filed action, No. 2:17-cv-2610 EFB P.

 8   Doing so will also spare plaintiff the cost of incurring another federal filing fee which, if granted

 9   in forma pauperis status, will be $350.00 deducted from his inmate trust account statement.

10             Plaintiff is cautioned that his failure to show cause may result in the dismissal of this

11   action.

12             Finally, plaintiff filed a motion asking the court to provide plaintiff with $500.00 per

13   month to “facilitate discovery and other advances” in this case. (ECF No. 4.) Plaintiff’s request

14   is denied. The court has no authority to provide funds to pro se litigants for discovery or other

15   litigation expenses.

16             In accordance with the above, IT IS HEREBY ORDERED that:

17             1. Within thirty days, plaintiff shall show cause, as set forth above.

18             2. Plaintiff’s motion for funds (ECF No. 4) is denied.

19   Dated: October 18, 2018

20
21

22
     /hume0693.osc
23

24

25

26
27

28
                                                           2
